           Case 2:20-mc-00281-KJM-KJN Document 10 Filed 03/08/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00281-KJM-KJN
12                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $37,000.00 IN                     ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Hong
18 Tran (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about September 2, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the United States Postal Inspection Service (“USPIS”) with respect to the Approximately

21 $37,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on July 23, 2020.

22          2.      The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §
23 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

24 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim

25 to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
                                                                               Stipulation and Order to Extend Time
           Case 2:20-mc-00281-KJM-KJN Document 10 Filed 03/08/21 Page 2 of 3



 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline was December 1, 2020.

 3          4.       By Stipulation and Order filed November 20, 2020, the parties stipulated to extend to

 4 February 1, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

 6 to forfeiture.

 7          5.       By Stipulation and Order filed January 27, 2021, the parties stipulated to extend to March

 8 3, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          6.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to May

12 3, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

14 forfeiture.

15          7.       Accordingly, the parties agree that the deadline by which the United States shall be required

16 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

17 the defendant currency is subject to forfeiture shall be extended to May 3, 2021.

18 Dated:        3/2/21                                    PHILLIP A. TALBERT
                                                           Acting United States Attorney
19
                                                   By:     /s/ Kevin C. Khasigian
20                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                           2
                                                                                 Stipulation and Order to Extend Time
          Case 2:20-mc-00281-KJM-KJN Document 10 Filed 03/08/21 Page 3 of 3



 1
     Dated:     3/2/21                       /s/ Geoffrey G. Nathan
 2                                           GEOFFREY G. NATHAN
                                             Attorney for potential claimant
 3                                           Hong Tran
                                             (Signature authorized by email)
 4

 5

 6

 7            IT IS SO ORDERED.

 8 Dated: March 8, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
                                                                 Stipulation and Order to Extend Time
